DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-20 of U.S. Patent No. 10,996,462, and also patented claims 1-20 of US 10,649,205. Although the claims at issue are not identical in terms of wording, the scope and novel feature of the claims are the same, and directed to the same invention, and they are not patentably distinct from each other. It is noted that the claims of the instant application is broader than the corresponding patented claims. For example;
	Claim 1 of the instant application is directed to, a camera module comprising; a retainer (similar to patented claim 1 of ‘462 and/or patented claim 1 of ‘205); a lens barrel disposed in the retainer (similar to patented claim 1 of ‘462 and/or patented claim 1 of ‘205); a circuit board disposed under the lens barrel (similar to patented claim 1 of ‘462 and/or patented claim 1 of ‘205; since the patent claims discloses the lens barrel disposed under retainer and the housing which includes the circuit board disposed under the retainer including the lens barrel); an image sensor disposed on the circuit board (similar to patented claim 17 of ‘462 and/or patented claim 11 of ‘205); a cover part coupled to a top portion of the retainer (similar to patented claim 1 of ‘462 and/or patented claim 1 of ‘205) and comprising a cover glass and a heating layer contacting the cover glass (similar to patented claim 1 of ‘462 and/or patented claim 1 of ‘205); and a connector electrically connecting the heating layer and the circuit board (similar to patented claim 1 of ‘462 and/or patented claim 1 of ‘205).

	Claim 4 of the instant application, the camera module according to claim 1, wherein the cover part comprises an electrode layer disposed between the heating layer and the connector, and electrically connecting the heating layer and the connector (similar to patented claims 1 and 14 of ‘462 and/or patented claims 1 and 17 of ‘205).
	Claim 5 of the instant application, the camera module according to claim 4, wherein the heating layer is disposed on a lower surface of the cover glass (similar to patented claim 1 of ‘462 and/or patented claim 1 of ‘205).
	Claim 6 of the instant application, the camera module according to claim 5, wherein the cover part comprises a first reflection prevention layer disposed on an upper surface of the cover glass (similar to patented claim 3 of ‘462 and/or patented claim 1 of ‘205).
	Claims 6-7 of the instant application, the camera module according to claim 6, wherein the cover part comprises a second reflection prevention layer disposed on a lower surface of the heating layer (similar to patented claim 3 of ‘462 and/or patented claim 1 of ‘205).
	Claim 8 of the instant application, the camera module according to claim 7, wherein the cover part comprises an electrode layer disposed on the lower surface of the heating layer and electrically connecting the connector and the heating layer (similar to patented claims 1 and 19 of ‘462 and/or patented claim 1 of ‘205).
	Claim 9 of the instant application, the camera module according to claim 1, comprising; a housing disposed under the retainer and a holder disposed between the retainer and the housing, wherein the holder is coupled to the retainer and the housing and the circuit board is disposed in the housing (similar to patented claims 1-2 of ‘462 and/or patented claim 1 of ‘205).
	Claim 10 of the instant application, the camera module according to claim 4, wherein the 

Claim 11 of the instant application, the camera module according to claim 10, wherein the connecting portion is bent and extends from the bonding portion (similar to patented claim 8 of ‘462).
Claim 12 of the instant application, the camera module according to claim 10, wherein the electrode layer is formed in a ring shape when viewed in an optical-axis direction and the bonding portion is formed in a ring shape (similar to patented claim 9 of ‘462 and/or patented claim 6 of ‘205).
Claim 13 of the instant application, the camera module according to claim 10, wherein the electrode layer is formed in a circular arc shape or a straight line shape when viewed in an optical-axis direction and is provided in a pair (similar to patented claim 10 of ‘462 and/or patented claim 7 of ‘205).
Claim 14 of the instant application, the camera module according to claim 1, wherein the electrode layer is made from an anisotropic conductive film (ACF) material (similar to patented claim 11 of ‘462 and/or patented claim 6 of ‘205).
Claim 15 of the instant application, the camera module according to claim 6, wherein the cover part comprises a coating layer disposed on the first reflection prevention layer, the coating layer being coated with an ultra-hydrophilic material or a hydrophobic material (similar to patented claim 13 of ‘462 and/or patented claim 8 of ‘205).
Claim 16 of the instant application, the camera module according to claim 15, wherein the cover part comprises a printed layer disposed between the cover glass and the first reflection prevention layer, and the printed layer overlaps the electrode layer in an optical-axis direction (similar to patented claim 20 of ‘462 and/or patented claim 9 of ‘205).
Claim 17 of the instant application, the camera module according to claim 1, wherein an 

	Claim 18 of the instant application, the camera module according to claim 4, wherein the electrode layer comprises a positive terminal and a negative terminal, and wherein the connector comprises a first lead connected to the positive terminal of the electrode layer and a second lead connected to the negative terminal of the electrode layer (similar to patented claim 18 of ‘205).
Claims 19-20 of the instant application is similar to patent claims 19-20 of ‘205 and similarly ‘462.
Therefore, allowing claims 1-20 of the instant application would result in an unjustified or improper time wise extension of the "right to exclude" granted by a patent. See Inre Goodman, 11 F.3d
1046, 29 USPQ2d 2010 (Feb. Cir. 1993).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482